Title: To Benjamin Franklin from Elizabeth Wright, 10 March 1777
From: Wright, Elizabeth
To: Franklin, Benjamin


Honourd Sir
March 10th 1777
Wee have so good an oppertunity of writing to you that it would be a Pitty to miss of it, and I cannot forbear Mentioning again to you, about Mr. Platt. He was advised by Mr. W––ks to Pettition the old Baily last Session, to be brought to Tryall, and least they should Refuse it, or Plead ignorance to put a Copy of it in the Papers. This He thought very Nesscesary, that it wo’ld be a means of his being try’d before, or Precluded the Present Act. He did, but the Attorny General imediately posted to the Court and Plead that the judges had no Right to try him there, that he had Pettition’d the wrong Court, it should have been the Court of Kings Bench (and of course be brought before my L––d M––f–––d). By this means he Evaded his Tryal. Since that his Lawyer has been informd thro L––d M––f––ds means, that if He would Pettition the King and take the oath of allegiance he should be set at Liberty. This all the City Patriots have advis’d him to do, alledging it would be much better than to Run the Risk of being try’d in the Kings Bench, for that if he should refuse, they would Rake Heaven and Earth to find some Proof against him, and he would be in a most terrible Situation, and they did not by any means Concieve it to be worth his while to loose his Life for that objection, or that it could be required of him by God or his Country, to So Eminently Risk it. Wee Could have wish’d to have Consulted you Sir about it but [for] the Distance and Uncertainty of the Way and a sort of Hurying fatality. The Pettition is sign’d, and the Lawyer said it was wrote in such a Manner that he did not think the Oath would not be required of him, but that Ld. M––d had given his word that he should be set at Liberty on those Conditions. How far it will be veryfied wee Cannot yet tell, but should it not sucseed, wee shall justly Reproach ourselveves for not acting with Courage and Honesty and haveing the Faith of a Daniel. Wee was the only Family he was acquainted with on his arrivall in England, therefore has placed all His Confidence in Us, and what Friends he has was cheifly Recomended thro our means, till they saw and became acquainted with Him, when He needed no other Recomendation his own innocency and integrity were sufficient. The Enclos’d is a copy of a Letter from him to us. I hope Sir the Bearer of this will meet with your approbation at least I wish it. Wee dont concieve any body more Proper or in whom wee could put more Confidence or so Capable of serving you, and know it to be his most Earnest desire to do good. I Remain Dear Sir your most Dutifull Sincere
EW
 
Notation: Elizabeth Wright
